STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

State of West Virginia ex rel.                                                     FILED
Jamel Kahalid Mitchell,
Petitioner, Defendant Below                                                    October 11, 2019
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
vs) No. 18-0714 (Kanawha County 15-P-109)                                           OF WEST VIRGINIA


Robin Miller, Superintendent,
Huttonsville Correctional Center,
Respondent, Plaintiff Below


                               MEMORANDUM DECISION


       Petitioner Jamel Kahalid Mitchell, by counsel Charles R. Hamilton, appeals the Circuit
Court of Kanawha County’s May 22, 2018, final order denying his petition for writ of habeas
corpus. Respondent State of West Virginia, by counsel Holly M. Flanigan, filed a summary
response in support of the circuit court’s order. Petitioner filed a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

         On January 25, 2018, petitioner and Aaron Williams (“the victim”) were at the home of a
mutual friend when petitioner asked the victim for a ride home and the victim agreed. Petitioner
and the victim were the only persons in the vehicle at the time in question, with the victim driving
and petitioner riding as a front seat passenger. When they arrived at the home petitioner identified
as his, the victim stopped the vehicle and waited for petitioner to exit. As the victim was waiting,
petitioner shot him twice in the face.

        Petitioner contends that the victim attempted to rob him, causing him to shoot the victim.
However, the victim denied attempting to rob petitioner. The victim stated that there were no
disagreements or arguments between the men and that petitioner “said nothing to him,” just simply
shot him. It is undisputed that after the shooting both men exited the vehicle. The victim recalled
getting out of the vehicle, walking to an adjacent roadway, and later waking up in the hospital.
Less than ten minutes after the victim exited the vehicle, petitioner returned to the vehicle,
allegedly to ensure that the victim was dead. When he did not observe the victim, petitioner drove
the vehicle from the scene and, ultimately, to Philadelphia, Pennsylvania. It was later discovered

                                                  1
that petitioner “did not like the victim” because the victim was related to an individual who
reportedly shot petitioner’s friend. Petitioner allegedly made representations, some time prior to
the incident at issue, that he intended to kill the victim.

        Thereafter, petitioner was indicted on charges of first-degree robbery, attempted first-
degree murder, and malicious wounding. A jury trial on petitioner’s charges commenced on
February 23, 2009. Petitioner did not testify at trial. During the trial, the circuit court engaged in
“the required colloquy” with petitioner to determine whether he wished to testify. Petitioner, then
19 years of age, was noted by the circuit court as being literate, having his General Education
Development Certification (“GED”), and having an understanding of the charges against him. The
court noted that petitioner was “engaging, actively, with his counsel throughout the trial” and was
“an active participant in his defense.” During the colloquy, the court advised petitioner that the
decision to testify was his choice alone. Petitioner acknowledged his rights and chose not to testify.
During trial, petitioner’s counsel, William Lester, argued that petitioner acted in self-defense “and
necessity in taking the vehicle,” as opposed to taking the vehicle with the intent to steal. The State
argued against self-defense and necessity. Ultimately, petitioner was found guilty of each of the
charges against him. A special interrogatory was submitted to the jury, and the jury determined
that petitioner used a firearm in the commission of these offenses. Petitioner was sentenced to
serve forty years of incarceration on the robbery charge, three to fifteen years for attempted first-
degree murder, and two to ten years for malicious wounding.

        Petitioner filed a direct appeal of his conviction, which was affirmed by this Court in State
v. Mitchell, No. 101577, (W.Va. Apr. 18, 2011) (memorandum decision). On March 20, 2015,
petitioner, pro se, filed his petition for writ of habeas corpus. Counsel was appointed for petitioner
and a supplemental petition was filed on petitioner’s behalf on June 24, 2016.1 In his habeas
petitions, petitioner asserted that his trial counsel was ineffective in several respects: (1) in
coercing petitioner not to testify and creating a self-defense defense; (2) in failing to establish that
the victim’s car was not in the lawful possession of petitioner; (3) in failing to move for a judgment
of acquittal on the robbery charge; and (4) in failing to present the theory that petitioner committed
larceny of the vehicle rather than robbery.

        An omnibus hearing on petitioner’s habeas petitions was held on December 6, 2016.
Petitioner testified, but no other witnesses were called on his behalf. Petitioner’s trial counsel was
then a fugitive from justice, having been indicted on several charges unrelated to the instant case.
Trial counsel’s whereabouts were unknown at the time of the omnibus hearing, but he was believed
to be living outside of the United States.


        By order dated May 22, 2018, the circuit court denied petitioner’s requested writ of habeas
corpus. The circuit court found that much of petitioner’s testimony at the omnibus hearing
“particularly regarding the advice, or lack thereof regarding [petitioner] testifying at trial, and the
development of trial strategy lacks credulity.” A review of the colloquy engaged in by the court


       1
         At the December 6, 2016, omnibus hearing, petitioner’s habeas counsel testified that once
counsel was appointed for petitioner, counsel filed a supplemental writ of habeas corpus on
petitioner’s behalf to include “a little more law and one other claim.”
                                                   2
and petitioner during petitioner’s trial reveals that petitioner was advised multiple times that the
decision to testify, or not, was his and his alone. Accordingly, the circuit court determined that
petitioner’s trial counsel was not ineffective regarding petitioner’s decision not to testify. Petitioner
did not sustain his burden demonstrating that the advice given to him regarding testifying was
“objectively unreasonable” or that, if he had testified, “the outcome of the trial would have been
different.” See State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995).

        The remainder of petitioner’s claims regarding the alleged ineffectiveness of his trial
counsel relate to petitioner’s robbery conviction. Petitioner is critical of his counsel’s failure to
move for dismissal of the robbery charge for a defect in the indictment (related to the victim’s
presumed lawful possession of the vehicle); counsel’s failure to move for a judgment of acquittal;
and counsel’s failure to present a theory that petitioner’s actions in leaving the scene of the crime
in the victim’s vehicle was a larceny rather than robbery. The court found that the indictment was
“facially sufficient” and that there was “more than sufficient” evidence adduced at trial regarding
the victim’s lawful possession of the vehicle at issue. The court further found that petitioner’s trial
counsel was not ineffective in not moving for a judgment of acquittal, as such motion would have
been denied by the court. As to the propriety of trial counsel’s actions related to presentation of
evidence that petitioner committed larceny, rather than robbery, the trial court noted that there was
no evidence that petitioner simply took the vehicle without the use of deadly force.2 The court
states that it is not objectively deficient performance of counsel, like petitioner’s counsel here, to
“fail to espouse a theory which flew in the face of the evidence.” Accordingly, the circuit court
found that that each of petitioner’s arguments related to larceny were without merit as the same
did not meet the requirements of Miller.

        As to petitioner’s contentions that his habeas counsel was ineffective in failing to call other
witnesses and, in essence, failing to develop an adequate record at the omnibus hearing, the circuit
court found no merit to petitioner’s claims. The habeas court, which was the same court before
which petitioner’s underlying criminal case was tried, specifically noted that the court had
“adequate information from its review of the file, including the trial transcript and all other
pleadings in that file, as well as the habeas corpus matter as well as the transcript from the omnibus
evidentiary hearing to make an informed decision regarding petitioner’s claims of ineffective
assistance of counsel.” It is from the circuit court’s May 22, 2018, order that petitioner now
appeals.

                “In reviewing challenges to the findings and conclusions of the circuit court
        in a habeas corpus action, we apply a three-prong standard of review. We review
        the final order and the ultimate disposition under an abuse of discretion standard;
        the underlying factual findings under a clearly erroneous standard; and questions
        of law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
        W.Va. 417, 633 S.E.2d 771 (2006).


        2
         Larceny, at common law, is the taking of personal property of another against his will,
with the intent to permanently deprive the owner of that property. See Syl. Pt. 4, State v. Neider,
170 W.Va. 662, 295 S.E.2d 902 (1982). Robbery, at common law, is the unlawful taking of goods
from another with the intent to steal the property, by force, or putting on in fear. See Id. at 663,
295 S.E.2d at 903.
                                                   3
Syl. Pt. 1, State ex. rel. Franklin v. McBride, 226 W. Va. 375, 701 S.E.2d 97 (2009).

        On appeal, petitioner asserts two assignments of error. First, he argues that his habeas
counsel was ineffective in calling no witnesses at the omnibus hearing other than petitioner. In his
second assignment of error, petitioner argues that the circuit court abused its discretion in finding
that petitioner’s trial counsel was effective. Our review of the record supports the circuit court’s
decision to deny petitioner’s petition for writ of habeas corpus as to each of petitioner’s
assignments of error. Petitioner’s arguments presented herein were thoroughly addressed by the
circuit court in its order denying petitioner habeas relief.

        The circuit court’s order includes well-reasoned findings and conclusions as to the
assignments of error now raised on appeal. Because we find no clear error or abuse of discretion
in the circuit court’s order or the record before us, we hereby adopt and incorporate the circuit
court’s findings and conclusions as they relate to petitioner’s assignments of error raised on appeal
and direct the Clerk to attach a copy of the circuit court’s May 22, 2018, “Findings of Fact,
Conclusions of Law, and Final Order” to this memorandum decision.

        For the foregoing reasons, we affirm the circuit court’s denial of petitioner’s petition for
writ of habeas corpus.


                                                                                          Affirmed.



ISSUED: October 11, 2019

CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 4
                                                                        'f
                       IN THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINiA- U
                                                                                                    •
                                                                                                                                                  ;:. .:.' ; I
                                                                                                                                                 Ii
                                                                                                                                                                         ; -" C.'-"..
                                                                                                                                                                         ~-~ 1 ~


                                                                                                                                     lOJ8 HAY
 STATEOFWESTVIRGlNIAexrel.
 JAMEL"'6TTCBELL
       ll'U.I.  ,
                                                                                                                                       ."_
                                                                                                                                     1 p~' 1.( ,
                                                                                                                                ',AIl; :,,/' ; .1
                                                                                                                                                 oJ
                                                                                                                                                      {'o
                                                                                                                                                            i
                                                                                                                                                            , ' ,\
                                                                                                                                   IT;, r, ./;. '~C;', .~,: ' . c !.
                                                                                                                                                        '\/ ,1'1 (
                                                                                                                                                                       PH 3: 58
                                                                                                                                                                             ",   L' • ,
                                                                                                                                                                     CF ) e ~·u~~ '. ,~ ,~
                                                                                                                                                                        ,'" IT CO/Dr
                                                                                                                                                                                 "II
                   Petitioner,

 v.                                                                                                            Civil Action No. 15-P-I09
                                                                                                               Judge Jennifer F. Bailey

 MARVIN PLUMLEY, WARDEN
 HUTTONSVILLE CORRECTIONAL FACILITY,




                        FINDINGS OF FACT, CONLUSIONS OF LAW, AND FINAL ORDER

                  Pending before this Court is the petitioner's amended petition for writ of habeas corpus.

Fol1owing a review of the entire underlying criminal file; a review of the amended petition and

supporting memorandum oflaw, and the response; a review of the testimoo.y and                                                                               ar~ent                  from

the omnibus evidentiary hearing, as well as an examination of the pertinent law, this Court makes

the following findings offact, conclusions oflaw and final order.

                                                                                           I.

                                                                          FINDINGS OF FACT

                 1. The petitioner was indicted in 08-F-393 for the felony offenses offirst degree robbery,

attempted :first degree murder and malicious wounding.
      _ _ _ ' __ op,   __ •   ...!- __ ..... _ _ _ .   _ _..... ___ _ _ _ • _ _ _ _ _ _ _ _ _ . _ ___ .. ! _ . .... _ .. . _ _ .... ____ ..
                                                                    ~




                 2. The petitioner does not challenge his convictions for attempted first degree murder and

malicious wounding in this habeas proceeding.

                 3. The case proceeded to trial. The defense proffered was that the petitioner shot the victim

in self-defense; the victim having planned to rob the petitioner. (Trial Transcript, Day 2, February

24,2009, at 26.)



                                                                                           1
'.


              4. Aaron Williams, the victim, was a most reluctant witness. (Id. at 29.) Nonetheless, he

      stated that he had borrowed a car :from his uncle the night before he was shot. The night before he

      was shot, the victim drove the car to a club, and then to the hqme ofK.atrina Artis. (Id. at 31.) The

      petitioner was among other people present at the Artis' home. (Id. at 32.)

              5. The victim, petitioner -and Katrina Artis went to      mop in the car that the victim had
      borrowed from his uncle. (Id. at 33.) The vehicle was a 2003 white Impa1a~ (rd.)

              6. The victim returned to the Artis' residence and fell asleep. (1d. at 35.)

              7. The next morning the victim and the petitioner drove in the borrowed car to the east

      end. The petitioner was in the car when the victim was shot. (Id. at 36.) The petitioner had asked

     for a ride home. (rd. at 37.) The victim stopped the Car, waiting for the petitioner to get out.

             8. The victim then remembered being shot in the face. (Id. at 38.) The victim-was shot in

     the car and there were no other persons in the car besides the victim and the petitioner. (Id. at 38-

     39.) The petitioner was sitting in tlie front passenger seat. (Id. at 42.)
                                                                                  ", .

             9, The victim denied having a gun that night and denied robbing the petitioner or having

     any problems at all with him. (Id. at 43.)

             10. After he was shot, the victim got out of the car and started walking down-the road.. (Id.

     at 44.) The next thing he remembered was waking up in a hospital in Morgantown. (Id. at 44-45.)

             11. Although the victim waffled at trlal, he had given a statement pre-trial stating that the
       .-..----.-.----.--...---.. ----- ....-- ..   ---- -- --.- . -- ---~-_ . _   ....   __._-_.-... _--_   ... _.- ..   _. . .
     petitioner had shot him. (Id:. at 50.) Further, the victim's recollection was refreshed, and the-victim

     remembered telling the police that the petitioner had shot him. (Id. at 52.) "Huh-uh. Didn't say

     nothing. He just shot." (Id. at 53.)

             12. The pre-trial statement was played. The victim stated that the petitioner- shot 'him, and

     there had been no disagreements or arguments. The victim didn't know why he'd been shot. (Id.


                                                           2
"




     at 56.) Mr. Williams was shot two or three times, and then got out of the car and started walking.

     He did not know where th~ petitioner went. (Id. at 57.)

             13. Officer Guaraldo of the Philadelphia pOllce department processed the car the victim

     was driving when he was shot, which the petitioner drove to Philadelphia. (Id. at 102.)

             14. Red stains were discovered on the front driver seat, the centerpiece of the steering

     wheel, and a "defect" found in the steering column. (1d. at 106-07.) A projeetile was taken from

     the steering post. (Id. at 107.)

             15. While the victim was still being treated near the scene where he'd been shot, he told

     Detective Jarl Taylor that he'd been shot by ''Bucky.'' Detective Taylor knew iliat ''Bucky'' was

    the petitioner's nickname. (Id. at 124.)

             16. Katrina Artis knew the victim..from having dated him, and her younger sister dated the

    petitioner. (In-. at 132-33.)

            -17:. -She testified that there was an occasien when she, the victim, -her sister, and the

    petitioner were at her mother's house ''hanging out." (Id. -at 134.) A discussion ensued about a

    "Mike Jones" or "lohnson." The petitioner told Ms. Artis he didn't'like Jones because Jones had

    ,shot a friend. (Id. at 135..) The petitioner later stated he didn't like the victim because the victim

    was related to Mike Jones or Johnson. (Id. at 137.) Later, the petitioner told Ms. Artis' he was

    going to kill the victim. (Id. at 138.)
                                                                              A_                           _ _ _ _ _ •• _   •• _ _ _ _ _           •••   _ _   o.
                                                                                   -
                                                                                       -
                                                                                           -
                                                                                               -
                                                                                                   ~
                                                                                                       ~
                                                                                                                                           ~
                                                                                                                                               _
            18. Later Katrina Artis, the victim and the petitioner drove to mop in the victim's uncle"s

    white car. (1d. at 139.)

            19. After theyretumed to the Artis' residence, but before they went to sleep, '''Buck'' (the

    petitioner) asked Artis about the petitioner giving him a ride to the east end in the morning. (Id. at

    140.)



                                                       3
          "

    .'




                                 20. Ms. Artis testified that the victim, to her observation did not have a weapon that day,

                  but that the petitioner was armed with a black and silver gun. (Id. at 141.)

                              21. Approximately fIfteen minutes after Mr. Williams and the petitioner left in the white

                  car, with the petitioner driving, Ms. Artis received a phone call from the petitioner. (Id. at 142-43.)

                  The petitioner told her he was coming to her home.

                             22. When he appeared, the petitioner had blood on his shoes and pants, and he told her

                 that " ...hekilled him. He said he shot him three times in the face." (rd. at 143-44.) Thepetitioner

                 was in a rush to leave and said he was leaving town. (rd. at 144.)

                             23. Ms. Artis stated on cross-examination that the victim believed she had " . .. set Jamel

                 t~   rob him and shoot him." (rd. at 149.)

                             24. Janelle Artis was in school when.she received a phone call from her then boyfriend

                 "Buck", the petiti:oner. (rd. at 157.) She went to Philadelphia with the petitioner after the-shooting.

                 They were in "Aaron's" car, the whikImpala. She was-in Philadelphia for two weeks 'when she

                 and the petitioner were found at the petitioner's uncle's house. (rd. at 159.)

                             25. The victim received two gunshot wounds to the face. The bullets went through and

                exited. (rd. at 173.)

                             26. The victim selected the petitioner's photo from an array and identified him as the

                person who shot him. (Id. at 184.)
- - - . - - -----" ·w. _ _   ~   _ _ •.•. _. _ _ _ _ ,., _ _ •. _ _ _ _ ._ .. __ .. • _. _. _____ ._. _ • ____ •___ ._ .. ______._ .. _   u _• • _ _ _   ~.   ___   ._




                             27. The victim's uncle reported that his car had been stolen on January 25,2008. (The

                victim was shot on January 24.) (lei at 186, 15.)

                             28. David Miller from the State Police laboratory detennined that samples taken from the

                car by the Philadelphia police department indicated human blood. (Id. at 197.)




                                                                                      4
.'




              29. The petitioner's mother testified that although her son had professed to her that the

      victim tried to rob him (Trial Transcript, Day 3, February 25,2009, at 16.), she advised her son to

      hide in the attic and get out of town. (Id. at 19.) She told him to take the Impala. (Id. at 19-20.)

      The petitioner told her that he ~drove the Impala from the shooting scene to "home." (Id. at 27.)

              30 . .Before he fled, the petitioner's mother told him the police had been at ''the godmother s

      house." (Id. at 30.) She hid the petitioner in the attic because she knew the police woul-d be coming

      to her house. (Id.)

             31. After the IJlother ~s teStimony, the petitioner engaged in the required colloquy with the

      court to determine whether or not he wished to testify. The petitioner was 19, and had his GED.

     He could read and write, understood what he'd been charged with and agreed with the court's

     statement that" ...Mr. Lester and you have reviewed what the State would have to establish beyond

     a reasonable doubt to-the satisfaction of a jury before you can be convicted of any of those offenses,

     is that right?" (Id. at 30.)

             32. The court informed the petitioner that no one could make him testify, and that the

     decision to testify was his, and his alone. (rd. at 37.) The petitioner was again reminded that

     although he may have consulted. with his attorney about testifying, that decision was his, and hi-s

     alone. (Id. at 38.) It was the court's observation that she had observed the petitioner closely, and

     the petitioner had been engaging, actively, with his counsel throughout the mal and had been an
       .----"'-- ---.-------, ..   --------- . ---.-.--.----.---~,-p-----       .. -.--- ---- . _.- -_ ... _--- . . _-_._.- '-- "--'
                                                                                                                         ~



     active participant in his defense. (Id. at 40.)

             33. The peti.poner was convicted of first degree robbery, attempted first degree murder

     and malicious wounding. (rd. at 138.) A .special interrogatory was submitted to the jury and-the

     jUfY concluded that the petitioner used a fireann in the commission of those offenses. (Id. at 143-.)




                                                        5
"




             34,. The petitioner filed a direct appeal with the West Virginia Supreme Court of Appeals.

     By memorandum decision filed April 18, 2011, the petitioner's convictions were affirmed. State

     v. Jamel Kahalid Mitchell, Memorandum Decision, West Virginia Supreme Court of Appeals,

     April 18, 2.011, 101577.

             35. The issues raised upon appeal were the failure of the court to strike three jurors for

     cause, refusing to give proffered jury instructions regarding necessity and the weight to -be-given

     to the testimeny of police officers, and insufficiency of the evidence. Specifically, as to          the issue
    of the sufficiency of the evidence the Ceurt noted that the petitioner's contention was the evidence

    was insufficient to sustain the robbery conviction because the state did not prove that petitioner

    took the vehicle driven by the victim without permission or intended to permanently deprive the

    owner of the vehicle.

                     The victim testified that he did not know where the vehicle went after he
            was shot inside it. A polree officer from Philadelpbia testified that the vehicle the
          - victim was driving was-found in Phila.ae~phla, the same city where petitioner was
            found--a.nd arrested. Petitioner's ex-girlfriend testified that she and petitioner took
            the vehicle to Philadelphia, and that she knew the vehicle was the one that had been
            driven by the victim. Finally, petitioner's mother testified that petitioner took the
            vehicle to Philadelphia after the shooting. The Court concludes that there was
            sufficient evidence to sustain the jury's conviction.

    Mitchell. supra, at "'3.

            36. The petition for writ of habeas corpus ensued.

      -···-J7. -Th-e·p-etitioneds·-asserting the following grounds:~-· - ..- - - - - . --. ,. ----.,. --.- . . -. - -

            (a) Ineffective assistance of counsel because "Counsel for the Petitioner never allowed

    him to take the stand and testify regarding the facts of the alleged robbery." (petitioner's Brief,

    Supplemental.Afgument.)

           (b) Indictment shows no crime was committed in that the state failed to prove that the

    hnpala was not in the lawful possession of the victim.


                                                          6
                      (c) Ineffective assistance of counsel for failing to move for ajudgment ofacquittal on the

 robbery charge because the evidence was insufficient.

                     (d) Failing to present the theory that the petitioner committed larceny, as opposed to

 robbery of the victim.

                     38. The reliefrequest~d specifically in both the pro se and amended pleadings is discharge

 from the robbery conviction only.

                     39. An omnibus evidentiary hearing was held on December, 2016.

                    40. The petitioner testified at that hearing.

                    41. Trial counsel, William Lester, did not testify at the omnibus evidentiary hearing.

                    42. William Lester has been indicted by the Kanawha County Grand Jury, and upon

infonnation and belief, is eutside the United States and not amenable to service by either party.

(Hearing Transcript, December 6) 2016, at 3-4.)

                   43. Nonetheless, the Courthas adequate information from its review of the file, including

the trial transcript and all other pleadings in that file, as well as the pleadings in the habeas corpus

matter as well as the transcript from the omnibus evidentiary hearing to make an infonned decision

regarding petitioner's claims of ineffective assistance of counsel.

                   44. The Cou..Ti will note that in determining the petitioner's credibility regarding the

pertinent issues, the Court evaluated his responses, his. interest in the proceedings, as well as
 ~   _   • •- • • _ , .   -   -   -   ---~   •. - - _   •   ____ •   _   "r   _
                                                                                  -- ..   _.- _.-.. - -
                                                                                  •.• _ _ _ _ , _ • • _   __   • _ _ ., . _   .. _ .... _ _ _ . _ , _ _ • _ _ _ . . . .. _ .
                                                                                                                                                                               -~.   _.   '-'




responses regarding the same subject matter, particularly with regard to his testifying (or not) in

his underlying trial.

                  45. The petitioner was informed that all claims not raised in this first habeas proceeding

were waived, except for very limited exception. (Id. at 4.)




                                                                                                                7
"




               46. The petitioner testified that the defense theory was a variant on self-defense. (Id. at

     13.)

               47. The petitioner believed Iris lawyer was ineffective in not requesting an acquittal on the

     robbery charge, and proffered that he'd never discussed the elements of that crime with his lawyer.

     (Id. at14.)

              48. However, he did indicate that he was aware that one of the elements of robbery was

     that he had to have the intent to permanently deprive the owner of the property from that property.

     (Id.)

              49. The petitioner asserted that the only conversation he had with his attorney about

    testifying at trial was that his lawyer didn't want him to. (Id. at 15.)

              50. He further stated that his attomeywouldn't "let" him testify. (Id. at 16.)

              51. The petitioner-indicated he had very limited contact with his attorney before trial. (Id.

    at 23.)
                                                       •       0


              52. When asked what he'd have been able to tell the jury if he'd testified at trial, the

    petitioner answered that he didn't know what he'd tell them, save for trying to prove that the

    witnesses were exaggerating or lying. (rd. at.25.)

              53. He testified that he intended to kill the victim, but not rob him. (Id. at 27-28.)

              54. The petitioner was 19 at the time of his trial, had obtained his OED and could read and

    write. (rd. at 32.)

              55. He professed not to remember having a discussion with the judge at trial regarding

    whether or not he would testify. (Id.)

              56. He did not recall being told more than once, by the judge, that the decision to testify

    was his and his alone. (Id. at 33.)



                                                           8
                        57. He did not recall being asked whether or not his lawyer had discussed completely with

 him what the state had to prove in order for him to be foUnd guilty of any offense. (Id.)

                    58.      The petitioner stated that his lawyer kept him from testifying, but did finally

 aclmowledge that the decision to testify or not was his. (Id. at 34.)

                    59. The petitioner did not have a cogent explanation as to why, when the judge asked him

 if his lawyer haa discussed with him everything the state had to prove in order for him to be

 convicted of any offense,·he did not tell the judge that his lawyer had not had such discu.ssion and

 explanation of the charges. (Id. at 35.)

                   60. The petitioner acknowledged there was no guarantee the jury would have believed him

ifhe had testified. (Id. at 36.)

                   61. The petitioner admitted shooting the victim and taking his car, leaving the scene,

alth.6ugh he said he did not leave ''innnediately.'' (Id.)

                  62. De.spite the fact that the·petitioner's mother had testified, under oath, at trial that the

petitioner fled the scene and hid in an attic, the petitioner stated that did not happen. (Id. at 37.)

                  63 . The petitioner admitted taking the car and fleeing to Philadelphia. (Id.)

                  64. As to any lapse in time between the shooting and the taking ofthe vehicle, the petitioner

did not believe the time lapse was even ten minutes "it happened like that." (Id. at 38.)

        65. The petitioner acknowledged that the taking could have been within two minutes (id.
 - -..    _.. __... -- --.-------- ---..
         ~-.-   ._ ..                     --- -- --- -------- --.. ----- _.. -.--------. _.- - - --. - .-. ---- _.-._- --
                                                ~-~




at 40) and that the victim was still in the car. The petitioner stated he was returning to the vehicle

to kill tlfe victim. (Id.) However, at some point, the victim had gotten out of the car and been hit

by another vehicle. (Id. at 42.) Insofar as the petitioner answered the question proffered by his

habeas counsel as to when he decided to take the victim's car, it seems to be at some unspecified

time after he tried to kill the victim. (Id. at 43.)



                                                              9
                                                     D.

                          CONCLUSIONS OF LAW AND DISCUSSION

         The Court will address first, the standards regarding habeas corpus, generally. The Court

 will then address the specific standard regarding ineffective assistance of counsel. The Court: will

 then address the specific issues raised in the amended petition for writ of habeas corpus addressing

 both the facts and law, and will denote whether a specific assertion implicates a state constitutional

right, a federal constitutional· right, or both.

         1. Jurisdiction and venue are appropriately in the Circuit Court of l(anawha County,

pursuant to Rule 3 of the West Virginia Rules Governing Post~Conviction Habeas Corpus

Proceedings in West Virginia.

        2. West Virginia Code §53-4A-l provides for post-conviction habeas relief for "(a]ny

person-convicted of a crime and incarcerated under sentence of imprisonment therefor who

contends that there w~ such a denial or in~n-gement of his rights as to render the conviction or

sentence void under the Constitution of the United States or the Constitution of this State or both.

  "
        3. The contentions and the grounds in faclor law must "have not been previously and

finally adjudicated or waived in the proceedings which resulted in the conviction and sentence, or

in a proceeding or proceedings in a prior petition or petitions under th~ provisions of this article,
 ._--_. __ . _--- . -------p --.. ----.....:....--                - --- .- ---"- -- -- .- -- --. -- .. _. ----
                                                   ----.~--.--- -~----
                                                                                       -~-                       -- .   .,.-


or in any other proceeding or proceedings which the petiticner has instituted to secure relief from

such conviction or sentence." West Virginia Code §53-4A-1.

        4. West Virginia's post-conviction habeas corpus statute "clearly contemplates that [a]

person who has been convicted of a crime is ordinarily entitled, as a matter of right, to only one

post-conviction habeas corpus proceeding." Syl. Pte 1, Markley v. Coleman, 215 W.Va. 729, 601



                                                    10
\ '




       S.E. 2d 49 (2004) (citations omitted). Such proceeding gives the Petitioner an opportunity to "raise

       any collateral issues which have not previously been fully and fairly litigated." Coleman at 732,

       601 S.E.2d at 52. The initial habeas corpus hearing is res judicata as to all matters raised and to

       all matters known or which, with reasonabie diligence, could have been known. Syl. Pt. 2,

       Coleman, supra.

              5. The habeas corpus statute "contemplates the exercise of discretion by the court." Perdue

      v. Coiner, 156 W. Va. 467,194 S.E.2d 657 (1973).

              6. The circuit court denying or granting relief in a -habeas corpus proceeding must make

      specific findings of fact and conclusions of law relating to each contention raised by the petitioner.

      State ex reZ. Watson v. Hill, 200 W. Va. 201,488 S.E.2d 476 (1997).

              7. ''Habeas corpus proceedings are civil ·proceedings. The post-c.onYiction habeas corpus

      procedure-pr-ovided for by Chapter 85; Acts of the Legislature, Regular Session, 1967, is expressly

      stated therein to be 'civil in character and shan under no circumstances be regarded as criminal
         .                                                      .
      proceedings or a criminal case.''' State ex rei. Ha1Tison v. Coiner, 154 W. Va. 467, 476, 176

      S.E.2d677, 682 (1970). The burden is on the petitioner to prove his claims by a preponderance of

      the evidence.

              8. "A habeas corpus proceeding is not a substitute for a writ of error in that ordinary trial

      error not involving constitutional violations will not be reviewed." Syl. Pt. 4, State ex reZ.
      _.  --_.- - .- -... -
                       --~- ·..._--_.. ---- - --- ..•---. -   - ..- - -
                                                              -.-~         -- _._------_._----_.- ---- ..- ---- ._-
                                                                             -,~ .




      McMannis v. Mohn, 163 W. Va. 129,254 S.E.2d 805 (1979). M-oreover, U[t]he sole issue presented

      in a habeas corpus proceeding by a prisoner is whether he is restrained ofhis liberty by due process

      oflaw." SyI. Pt. 1, State ex reI. Tune v_ Thompson, 151 W. Va. 282, 151 S.E.2d 732 (1966).

             9. A circuit court having jurisdiction over habeas corpus proceedings has bro~d discretion

      in dealing with habeas corpus allegations. Markley, supra at 733, 601 S.E.2d at 53. It may deny


                                                       11
     ,   "




                  the petition without a hearing and without appointing counsel if the petition, exhibits, affidavits

                  and other documentary evidence show to the circuit court's satisfaction that the Petitioner is not

                  entitled to relief. SyI. Pt. 3, Markley, supra. A circuit court may also find that the habeas corpus

                  allegation has been previously waived or adjudicated and if so, the court "shall by order entered

                  of record refuse to grant a writ and such refusal shall constitute a fma:l judgment." Markley, supra,

                  at 733, 601 S.B. 2d at 53 (2004) (citations omitted). (citing W.Va. Code section 53-4A-3(a»).

                  There now exists a rebuttable presumption that petitioner intelligently and knowingly waived any

                  contention or ground in fact or law relied on in support ofms petition for habeas corpus which he

                  cou1d have advanced on direct appeal but which he failed to so advance. The burden of proof rests

                 upon the petitioner to rebut that presumption. Syllabus Pts 1 and 2, in paraphrase, Ford v. COiner,

                  !56-W. Va. 362, 196 S.E.2d 91 (1972).

                         10. When determining whether to-grant or deny relief, a circuit court is statutorily required

                 to make specific findings of fact M:d conclusions of law relating to each contentfon advanced by
                                                                                  .
                 the petitioner and to state the grounds upon which each matter was determined. SyI. Pt. 4, Markley,

                 supra. See also W.Va. Code §53-4A-3(a).

                         11. The petitioner has knowingly, voluntarily, and understandinglyraised certain issues as

                 enumerated above, and knowingly, voluntarily, and understandingly waived all other issues.

                         12. Claims of ineffective assistance begin and in large measure end with the standards set
- - - - "-'--   ---- ~ .---,---   .. ------.-   _._---_._ ..---_.-      .--- -.. _. .---.-'" ----   -- ----------- -   ----~--


                 forth in StricklandlMiller.


                         13. West Virginia evaluates an ineffective assistance of counsel claim under the two-prong

                 standard set forth by the Supreme Court of the United Statesin Strickland v. Washington. Syl. Pt.

                 5, State V: Miller, 194 W. Va. 3, 459 S.B. 2d 114 (1995) (citing Strickland v. Washington, 466 U.S.
668 -(1984). To succeed on such a claim, a petitioner must establish that: 1) his trial counsePs


                                                                  12
        ,.




              ''performance was deficient under an objective standard of reasonableness; and 2) there is a

              reasonable probability that, but for counsel's unprofessional errors, the result would have been

              different." (Id.) "Failure to meet the burden of proof imposed by either part of the Strickland/Miller

              test is fatal to a habeas petitioner's claim." State ex rei. Vernatter v. Warden,        w:   Virginia

              Penitentiary, 207 W. Va. 11,528 S.B. 2d 207 (1999).

                     14. The Strickland standard is not easily satisfied. See Miller, 194 W. Va. at 16 ("[TJhe

              cases in which a defendant may prevail on the ground of ineffective assistance of counsel are few

              and far between."), State ex reZ. Daniel v. Legursky, 195 W. Va. 3M, 319, 465 S.B. 2d 416, 421

             (l995)(ineffective assistance claims are "rarely" granted and only when a claim has "substantial

             merif'), see also, Whiting v. Burt, 395 F.3d 602, 617 (6th         eir.   2005)(''Petitioners claiming

             inefIective assistance of counsel under Strickland have a heavy burden of proof. '~).


                     15. In Miller, the court outlined the challenge faced by a petitioner claiming ineffective

             assistance, noting that judicial review Qf a defense counsel's perfonnance "must be highly

             deferential" and explaining that there is a strong presumption that "counsel's performance was

             reasonable and adequate." Miller, 194 W.Va. at 16, 459 S.E.2d at 127. Moreover, the Miller court

             held that there is a ''wide range" of performance which qualifies as constitutionally-adequate

             assistance of counsel, stating:

-- - - - -·---A-defendmt--seeking t-O--Fe-but-th[~}-str-eRg-presumpti-Qn. of-eff.ectiveness.bears-a difficulL_
                   burden because constitutionally acceptable performance is not defined narrowly and
                   encompasses a 'wide range.' The test of ineffectiveness has little or nothing to do with
                   what the best lawyers would have done. Nor is the test even what most good lawyers
                   would have done. We only ask whether a reasonable lawyer would have acted, under
                   the circumstances, as defense counsel acted in the case at issue




                                                              13
"




     ld., see also Vernatter, 207 W. Va. at 17,528 S.E.2d at 213 ("[TJhereis a 'strong presumption that

     counsel's conduct faIls within the wide range of reasonable professional assistance ... ",) (quoting

     Strickland, 466 U.S. at 689).

             16.   A petitioner claiming ineffective assistance must identify the specific "acts or

     omissions" of his counsel believed to be "outSide the broad range of professionally competent

     assistance." See Miller, 194 W. Va. at 17,459 S.E.2d at 128, State ex reI. Myers v. Painter, 213

     W. Va. 32,35,576 S.E.2d 277, 280 (2002)(,'The first prong of [the StricklantlJ test requires that a

     petitioner identify the acts' or omissions of counsel that are alleged not to have been the result of

    reasonable professional judgment)(internal quotation marks omitted).

            17. The reviewing court is then tasked with determining, "in light of all the circumstances"

    buLwithout "engaging in hindsight," if that conduct was so objectively unreasonable as to be

    constitutionally inadequate. Miller, 194 W. Va. at-17, 459 S.E.2d at 128.

                      . choices an~ tactical decisions,
            18. Strategic                         . with very-limited exception,         rail outside the
    scope of this inquiry and cannot be the basis of an ineffective assistance claim. Legursky, 195 W.

    Va. at 328, 465 S.E.2d at 430 ("A decision regarding trial tactics cannot be the basis for a claim of

    ineffective assistance of cOllIl!lel unless counsel's tactics are shown to be so ill chosen that it

    permeates the entire trial with obvious unfaimess.")(intemal quotation marks omitted), Miller, 194

    w. Va. at 16,459 S.E.2dat 127 ("What defense to carry to the jury, what witnesses to call, and
                                                - ------_._-_._---------------- - -
    what method of presentation to use is the epitome of a strategic decision, and it is one that we will

    seldom, if ever, second guess.").

            19. Identifying a mere mistake by defense cOlUlsel is not enough. See Edwards v. United

    States, 256 F.2d 707, 708 (D.C. Cir. 1958) (''Mere improvident strategy, bad tactics, mistake,

    carelessness or inexperience do not . . . amount to ineffective assistance of counsel, unless taken



                                                     14
      ,.,

 .'

             as a whole the trial was a 'mockery of justice.'''). As the Miller court noted, "with [the] luxury of

             time and the opportunity to focus resources on specific facts of a made record, [habeas counsel]

             inevitably will identify shortcomings in the performance of prior counsel;" however, the colJIt

             continued, "perfection is not the standard for ineffective assistance of counsel." Miller, 194 W.

             Va. at 17, 459 S.E.2d at 128.

                    20. Even if defense counsel's conduct is deemed objectively unreasonable, and therefore

             satisfies the first Strickland prong, that conduct does not constitute ineffective assistance unless

            the petitioner can also establish that the deficient conduct had such a significant impact that there

            is a -''reasonable probability that, but for counsel's unprofessional errors, the result of the

            proceedings would have been different." SyI. Pt. 5, Miller, supra. As the Supreme Court explained

            in Strickland, «fa~n error by counsel, even if professionally unreasonable, does not warrant setting -

            aside the judgment of a crimIDal proceeding if the errer had no-effect on the judgment" Strickland,

            .466 u.~S." at 691. Thus, satisfying Strickland's "prejudice prong" reqill.res a showing-that counsel's

            deficient performance was serious and impactful enough"to '''deprive the defendant of a fair trial,

            a trial whose result"is reliable. m State ex rei. Strogen v. Trent, 196 W. Va. 148 at n. 4, 469 S.E.2d
7, 12 (1996) (quoting Strickland, 466 U.S. at 687), see also Myers, 213 W. Va. at 36,576 S.E.2d

            at 281 (2002) (''The second or "prejudice" requirement of the Strickland I Miller test looks to

            whether Counsel's deficient performance adversely affected the outcome in a given case.").
--------~-------- ""----.


                   21. There is no precise formula, applicable in all cases, that cali be applied to determine if

            the constitutionally-inadequate conduct in question so significantly degraded the reliability of the

            trial such that the prejudice prong is satisfied. See Legursky, 195 W. Va. at 325,465 S.E.2d at 427

            ("Assessments of prejudice are necessarily fact-intensive determinations peculiar to the

            circumstances of each case. "). But there is no question that the burden of demonstrating prejudice



                                                              15
    "




         lies with the petitioner. Strickland~ 466 U.S. at 693, Legursky, 195 W. Va. at 319) 465 S.E.2d at

         421.

                 22. The petitioner directly asserts ineffective assistance of counsel in three particulars:

         -Failing to permit the petitioner to testify at trial; failing to move for a judgment of acquittal on the

         robbery charge because the evidence was insufficient; failing to present the theory that the

         petitioner committed larceny rather than robbery; and a claim that the indictment was defective.

         The claims regarding ineffective assistance of counsel implicate both state and federal

        constitutional rights. The claim regarding the indictment does not implicate federal constitutional

        rights, as there is no federal constitutional right to be indicted. This assertion does not in this

        particular implicate state constitutional rights as there is no claim that the indictment was so

        defective.that it fails-t-o charge any offense.

                23. The Comt will -stres-s again that it is not and·was not bound to accept the petitioner's

        valu~s cre    "




                 25. This Court rejects the contention that petitioner's trial counsel would not allow him to

         testify. The Court further rejects the contention that all petitioner had to do to secure an acquittal

         was to testify that, although he fully intended to murder the victim (as he testified to at the habeas

         trial) he never intended to rob him of the vehicle. The Court will note that petitioner's hearing

         testimony on this issue was somewhat confusing, but that petitioner finally seemed to stat-e that he

         only developed tarcenous intent moments (or minutes) after he tried to kill the victim.

                26. The advice given to a client on whether or not to testify is the epitome of a strateglc

         decisIon, dependent upon an educated sumrise as to how the case is going, and whether or not any

        benefit from the petitioner testifying is worth the risk of being subjected to cross-examination. As

        noted above, strategic choices and tactical decisions, with very limited exception, fall outside the

        scope of this inquiry ana-cannot be the basis of an ineffective assistance claim. Legursky, 195 W.

        Va. at 328,465 S.E.2d at-430 ("A decision regarding trial tactics cannot be the basis for a claim of

        ineffectiv.:e assistance of counsel unless counsel's tactics are shown 10 be- so ill chosen that it
                                                                           ,"   '.

        permeates the entire trial with obvious unfairness. ")(intemal quotation marks omitted), Miller, 194

        W. Va. at 16,459 S.E.2d at 127 ("What defense to carry to the jury, what witnesses to call, and
,
        what method of presentation to use is the epitome of a strategic decision, and it is one that we will

        seldom, if ever, second guess.").

                27. Trial counsel did not prevent the petitioner from testifying, it was his own decision. A

        review of the colloquy engaged in by the court at petitioner's trial reveals that the petitioner was

        told at least twice that the decision to testify, or not, was his, and his alone.

               28. Likewise, any notion that his counsel had failed to explain the elements of the offense

        of robbery and what the state had to prove in order to convict hitn of any offense is belied by the

        petitioner's unequivocal affirmation at trial that he understood what the state had to prove in order



                                                           17
        to convict him of any offense. Therefore, the petitioner knew that intent was an element of the

        offense.

                29. The advice not to testify was not objectively unreasonable. A review of the evidence,

        at the time the decision was made (and presumably the advice regarding testifying given) reveals

        that the petitioner's ex-girlfriend had succeeded in letting the jury know that she believed the

        petitioner acted in self-defense; the petitioner's mother got in the self-defense story despite well

        timed objections that she was testifying to hearsay; and the_crime victim refused to identify the

        petitioner as the individual who shot him.

               30. Had the petitioner taken the stand and testified he didn't intend to steal the car but

       merely "needed transportation out oftown" or, as he testified at his habeas hearing that he needed

       a car to ~et away more qWGkly from a bad part oftown, he would have been subjected to cross-

       examination about why he told Katrina-Artis he was going to kill- the victim, why he told Katrina

       Artis he did.kill the victim, 'why when he supposedly acted in self-defense he left the victim tliere
                                                                          -
       to die and sped off in the automobile, why he hid in his mother's attic, and why he fled to

       Philadelphia. Those actions are not that of an innocent man, and no amount ofjestimony from the

       victim about his lack of intent would have changed the jury's verdict.

               31. The petitioner does not satisfy either prong of the Strickland/Miller standard. Without

       engaging in hindsight or second guessing, the advice not to testify was not objectively
-----. -------------------------------------------------------------------
       unreasonable. Counsel did not prevent the petitioner from testifying, the petitioner decided not to.

       Had the .petitioner testified, he would stifi have been convicted. The jury would have been

       completely free   to disregard the self-serving testimony from the petitioner which flies in the face
       of.the facts th~t the petitioner threatened to sho6t the victim, shot the victim, left him to die, fled

       the scene in the car which was in the lawful possession of the victim, and went to Philadelphia



                                                         18
      from whence he did not voluntarily return. Therefore, subjectively, petitioner's testimony or lack

      thereof made no difference to the verdict.

                32. The indictment was not defective. Counsel was not ineffective for failingto move for

      a judgment·of acquittal on the robbery count as the evidence was sufficient.

                33. No additional testimony or argument was made at the omnibus evidentiary hearing

      regarding the indictment, or the sufficiency of the evidence at trial.

                33. Although petitioner's argument posits that Count 2 of the indictment was flawed upon

     its face, it is clear that petitioner is actually attacking the suffiGiency of the evidence on that .count.

             34.     On its face, the indictment clearly tracks the language of the statute and is

     constitutionally sufficient to apprise the petitioner of the elements of the offense with which he is

     charged and is sufficient to protect the petitioner against being place twice in jeopardy for the same

     offense.

              .      ~yllabus Roint 2: "Generally, the sufficiency of an indictment is revi.ewed
             de navo. A:ii indictment-need only meet minimal constitutienal standards, and the
             sufficiency of an indictment is determined by practical rather than technical
             considerations." Syi. Pt. 2, State v. Miller, 197 W.Va. 588,476 S.E.2d 535 (1996).

                 Syllabus Point 3: "'An indictment for a statutory offense is sufficient if,
        in charging the offense, it substantially follows the language of the statute, fully
        infonns the accused of the particular offense with which he is charged and enables
        the court to determine the statute on which the charge is based.' Syl. Pt. 3, State v.
        Hall; 172 W.Va. 138, 304 S.E.2d 43 (1983)." Syt Pt. 1, State v. Mullins, 181
     _ _W--Ya.. .415.383 S,E.2d 47 (l282),~._ _ __ __ _ __ _ ______ _ _ __ _

                    Syllabus Point 4: "'An indictment is sufficient under Article ill, § 14 of
            the West Virginia Constitution and W.-Va. R. Crim. P. 7(c)(1) ifit (1) states the
            elements of the offense charged; (2) puts a defendant on fair notice of the charge
            against which he or -she must defend; and- (3) enables a defendant to assert an
            acquittal or conviction in order to ·prevent being placed twice in jeopardy.' Syt Pt.
            6, Stste v. Wallace, 205 W.va. 155, 517 S.E.2d 20 (1999)." Syl. Pt. 5, State v.
            Haines, 221 W.va. 235, 654 S-:E.2d 359 (2007).
\.
     Ballard v. Dilworth, 230 W. Va. 449, 739 S.E.2d 643 (2013).

                                                        19
                     35. A review of the indictment indicates that it was facially sufficient.

                     36. What the petitioner is actually arguing is that die state faile-.'




               41. A review of the trial transcript reveals that the state proffered sufficient evidence to

       demonstrate that the vehicle, owned by the victim's uncle and driven solely by the victim, was in

       his lawful possession. The victim testified that the car belonged to his uncle and that he, the victim,

       borrowed the car.

               42. The word borrow, as defined by the Concise Oxford English Dictionary, mearn; to take

       and ~e property with ~e in!ention of returning it to its legal owner. Interestingly, one of the

       elements of the crime of robbery is the intention to steal property or to deprive the owner

      permanently ofliis property. SyI. Pt. One, in part, State v, Breeden, 174 W. Va. 705, 329 S.E.2d
I




      71 (1985.) One who borrows property is in lawful possession of the property, on a temporary

      basis. The petitioner testified that he borrowed his uncle's car, and the evidence at trial was that

      the uncle reported the car stolen only' after the victim had been shot and robbed of the car by the

      peti:tioner.-CTrial Transcript, Day One at 186, 15).

              43.   The petitioner does fI0t contend that the late uncle did not own the car, nor that the
      victim had the car without permission.

              44. So, the evidence was sufficient to demonstrate that the victim had legal possession of

      the v.ebicle. "The function of an appellate court when reviewing the sufficiency of the evidence to

      support a criminal conviction is to examine the evidence admitted at trial to determine whether

      such evidence, if believed, is sufficient to convince a reasonable person of the defendant's guilt

      beyond a reasonable doubt. Thus, the relevant inquiry is whether, after viewing the evidence in

      the light most favorable to the prosecution, any rational-trier offact could have found the essential

      elements of the crime proved beyond-a reasonable doubt."Mitchell, supra, at "'3.




                                                        21
          45. Taken in the light most favorable to the prosecution, the evidence demonstrated that

 the petitioner was in lawful possession ofbis uncle's vehicle until he was robbed of that vehicle,

 being shot and left for dead.

         46. As the evidence was more than sufficient, counsel was not ineffective for failing to

 move to dismiss that count. The transcript does indicate that trial counsel made a motion, which

 was denied, for a judgment of acquittal for failure of the state to prove its case at the end of the

 state's evidence. The indictment was not defective, the evidence of lawful possession was

 sufficient.

         47.   Counsel was not ineffective for failing to pursue the theory that the petitioner

committed the lesser offense oflarceny as opposed to robbery.

         48. The defense at trial was self-defense, and that there was, therefore no robbery because

the petitioner did not have the intent to permanently deprive the owner of the vehicle and took the

vebiGle only out of necessity.

        49. The evidence at trial not support the granting of an instruction on any lesser offense.

The alternative theory of unlawful taking could not have been considered by the jury as an

alternative verdict absent some evidence that the petitioner had committed a simple larceny as

opposed to a robbery.

        50. The offense of larceny at connnon law was the taking of personal property of another

against his will, and with the intent to permanently 'deprive the owner of that property. SyI. Pt. 4,

inparapbrase, State v. Neider, 170 W. Va. 662, 295 S.E.2d-902. (1982).

        51. At common law, the offense of robbery was the unlawful taking of goods from another

with the intent to-steal the property, by force, or-putting one in fear. Syl. Pt. 3, in paraphrase,




                                                 22
 Neider, supra. Larceny is a lesser included offense of robbery. SyI. Pt. 4, in paraphrase, Neider,

 supra.

           52. ''Where there is no evidentiary dispute or insufficiency on the elements- of the great-er

 offense which are different from the elements of the lesser included offense, then the defendant is

 not entitled to a lesser in-eluded offense instruction." Syl. Pt. 2, Neider, supra.

          53. "As previously stated, the additional elements which separate robbery from larceny are

 that the taking has been from the person of another or in his presence and that the taking is by force

 or putting the person infear. Under the factual test discussed above for the defendant to have been

entitled to an instruction on larceny as a lesser included offense it was essential for her during trial

to have contested the distinguishing elements:' Neider, supra, at 608, 295 S.E.2d at 908.

          54. The evidence was that the taking of.property was from the person of another. The

petitioner·aid not contest that the automobire was...in the possession of the victim. The taking was

accompli-shed by the petitioner shooting .the victim, ·thereby satisfying tl1e elements of robbery.
                          .                                                   .
          55. There is no evidence that the petitioner simply took the vehicle, without the use of

nearly deadly force. As the petitioner would not have been entitled to an instruction on any lesser

included offense, counsel was not ineffective for failing to espouse that theory.
              /


          56. Moreover, even if counsel had requested a lesser included offense, it would not have

been given. The results of the trial would not have changed; petitioner would still have been

convicted.    Therefore, the petitioner does not meet the requirements of the StricklandIMiller

standard. It was not objectively deficient perfonnance to fail to espouse a theory which flew in

the face of the evidence.




                                                   23
       ",




                     57. The Court does not believe that petitioner's self-serving testimony at the omnibus

             habeas hearing about his intent, or the lack thereof, would have entitled the petitioner to a lesser-

             included offense Instruction, even had he testified at trial.

                    58. The Court dGes not find persuasive petitioner's testimony that he shot the victim and

             as an afterthought took the vehicle. Even in the light most favorable to the petitioner, his testimony

             at the habeas hearing supports the theory that the petitioner determined to murder the victim and

            rob him of his vehicle in order to facilitate his flight out of town.

                    59. The Court finds the petitioner's attempt to parse out the offenses flies in the face of

            the e~dence that there was but one continuous criminal transaction, rendering the case at bar

            completely analogous to those decisions regarding felony murder in which an appellant has

            -proffered the theory that as the robbery took place after the individual already killed the victim,

            there can be no-robbery.

                       In the case now before ~, we-find no insufficiency on the elements of the
               greafer offense, robbery, which would require the giving of the lesser included
              offense instruction. Regardless of the fact that the victim might have been dead at
              the time the robbery occurred, the jury found the defendant guilty of felony-murder,
              obviously finding that the taking was by force. In State v. Wayne, 169 W.Va. 785,
              289 S.E.2d 480 (1982), this Court adopted the rule that in order for the felony-
              murder statute to apply, the initial felony and the homicide must be part of a
              continuous transaction, closely related in point of time, place, and causal
              connection for the -felony-mUrder statute to apply. Id. at syI. pt. 2. Given the
              defendant's early statements to the police that he took the money before he left the
- - - -- - - -h,guse,-we-believe-that-the-S:tate-pl=Qwded-SUffi.cient-evidence-for-the-3UX¥-to...£nd..a" --_ _ __ _ _
              continuous transcwtion and causal connection between the homicide and the intent
              to rob Mr. Thrash of the money. State v. Ruggles, 183 W. Va. 58,63,394 S.E.2d
              42,47, (1990).

                   66. In conclusion, theCourt finds that the petitioner received a fair trial with the effective

            assistance of counsel. The indictment was not defective. The petitioner fails to satisfy either prong

            ofthe Strickland/Miller analysis .with regard to his counsel's assistance.



                                                              24
    , ,,!
        It!
    /

/
                                                                   ill.

                                                           CONCLUSION


                         THEREFORE, based upon a thorough andeoniplete review of the complete contents of

                 the-criminal case file in. this matte!, including the trial transcripts; in consider:ation ofthe testimony

                 at the omnibus evidentiary hearing, and considering the arguments of counsel for the petitioner

                and the warden both at the he~g and in written submissions, it is ORDERED that the petition

                seeking a writ,ofhweas corpus be and the same is hereby DENIED. It is further ORDERED that

                said civil action be and the same is hereby DISMISSED. The Court notes the exceptions and

                objections of the petitioner.

                        ENTERED this     .1-1,flday of VVt    0                  , 2018.




              , Respectfully submitted by:

               Laura Young
              Assistant Prosecuting Attorney
              WV Bar -ID# 4173




                                                                  25